In a proceeding to invalidate the consent of the substituted candidate and the certificate filling the vacancy after declination, designating respondent William R. Baird as a candidate in the Liberal Party Primary Election to be held on June 20, 1972 for the public office of Member of the Assembly for the 19th Assembly District, the appeal is from a judgment of the Supreme Court, Nassau County, entered June 7, 1972, which, inter alia, dismissed the petition. Judgment affirmed, without costs (Matter of Sullivan v. Power, 24 A D 2d 709, affd. 16 N Y 2d 854). Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.